DETAILED ACTION
Claims 1-13 were subject to restriction requirement mailed on 03/07/2022.
Applicant filed a response, and elected Group II, claims 4-7, and withdrew claims 1-3 and 8-13, without traverse on 05/05/2022.
Claims 1-13 are pending, and claims 1-3 and 8-13 are withdrawn.
Claims 4-7 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-7 in the reply filed on 05/05/2022 is acknowledged.
Claims 1-3 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62549256, filed 08/23/2017; PCT/US2018/047739, filed 08/23/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1, recites a phrase “the electrochemical”, which lacks antecedent basis. It is suggested to amend the phrase to “an electrochemical”.

Claim 4, line 5, recites a phrase “a ratio”. However, it is unclear what the phrase refers to, i.e., an atomic ratio, or a weight ratio. The examiner interprets the phrase refers to an atomic ratio. If the interpretation is accurate, it is suggested to amend the phrase to “an atomic ratio”.

Regarding dependent claims 5-7, these claims do not remedy the deficiencies of parent claim 4 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., One-step scalable preparation of N-doped nanoporous carbon as a high-performance electrocatalyst for the oxygen reduction reaction, Nano Research, 2013, 293-301 (Liu) (provided in IDS received on 05/10/2021), in view of Nagaish et al., Nitrogen-doped carbon nanotubes as a cathode catalyst for the oxygen reduction reaction in alkaline medium, Electrochemistry Communications, 2010, 337-341 (Nagaish).
Regarding claims 4-7, Liu discloses N-doped porous carbon materials have been prepared by a simple one-step pyrolysis of ethylenediaminetetraacetic acid (EDTA) (reading upon a nitrogen-containing organic precursor) and melamine in the presence of KOH (Liu, Abstract).
Liu further discloses in the absence of Co salt (NPC-0, i.e., N-doped porous carbon without cobalt), the intensity of the D-band peak (resulted from disordered carbon) was higher than that of the G-band (ordered graphitic carbon), which may due to the heavy doping of hetero atoms (e.g., N and O) in the graphitic layers (i.e., the carbon includes both nitrogen doping and oxygen doping) (Liu, page 295, right column, 1st paragraph).
Liu further discloses the N2 adsorption-desorption isotherms (Fig. 2(c)) of all catalysts (N-doped porous carbon) (Liu, page 296, Figure 2c) shows pores with pore diameter of 2-5 nm (i.e., the N-doped porous carbon is mesoporous).
Liu further discloses heating at a temperature as high as 700°C (Liu, page 294, right column, bottom paragraph).

Further regarding claim 1, Liu discloses N content of 12.6% (i.e., wt.%) for NPC-0, which corresponds to an atomic ratio of nitrogen to carbon of 0.124 (i.e., (12.6%/14)/(1-12.6%)/12=0.124; atomic mass of N is 14 g/mol; atomic mass of C is 12 g/mol). Liu does not explicitly disclose wherein a ratio of nitrogen to carbon (N/C) of the mesoporous carbon catalyst is between 0.026 and 0.050.
With respect to the difference, Nagaiah teaches nitrogen-doped carbon (Nagaiah, Abstract). Nagaiah specifically teaches NCNT-800 (Nagaiah, page 340, left column, Fig. 2.(A)) contains 2.9% N (i.e., an atomic ratio of N/C ratio of 0.026; (2.9%/14)/(1-2.9%)/12=0.026); different types of nitrogen function groups can be introduced on the carbon nanotube surfaces by varying the synthesis procedures and the process parameters (Nagaiah, page 339, paragraph spanning between left and right columns).
As Nagaiah expressly teaches, NCNT-800 contains the highest amount of quaternary groups, but the lowest amount of nitrogen on the surface; in parallel, NCNT-800 shows the highest catalyst activity for ORR (i.e., oxygen reduction reaction); these results suggest that the higher activity is not proportional to the total amount of nitrogen and secondly the quaternary nitrogen plays an important role for the enhanced activity (Nagaiah, page 340, right column, 1st paragraph); NCNT-800 was found to be an excellent electrocatalyst for ORR (Nagaiah, page 340, right column, Conclusion).
Nagaiah is analogous art as Nagaiah is drawn to nitrogen-doped carbon.
In light of the motivation of having a nitrogen doping of NCNT-8, as taught by Nagaiah, it therefore would have been obvious to a person of ordinary skill in the art to varying the process parameters of Liu, to achieve a N doping similar to NCNT-8, i.e., 2.9% N (i.e., an atomic ratio of N/C ratio of 0.026) but with high quaternary nitrogen, in order to increase catalyst activity for ORR, and thereby arrive at the claimed invention. 

Furthermore, the recitation in the claims that the catalyst is “for the electrochemical production of hydrogen peroxide” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Liu in view of Nagaiah discloses the catalyst as presently claimed, it is clear that the catalyst of Liu in view of Nagaiah would be capable of performing the intended use, i.e. for the electrochemical production of hydrogen peroxide, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732